

116 HR 3701 RH: Strengthening Fraud Protection Provisions for SEC Enforcement Act of 2019
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 321116th CONGRESS2d SessionH. R. 3701[Report No. 116–399]IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Financial ServicesFebruary 21, 2020Additional sponsor: Mr. CleaverFebruary 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 11, 2019A BILLTo establish a statute of limitations for certain actions of the Securities and Exchange Commission, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Fraud Protection Provisions for SEC Enforcement Act of 20192.Statute of limitations for Commission actions(a)In generalSection 21 of the Securities Exchange Act of 1934 (15 U.S.C. 78u) is amended by adding at the end the following:(j)Statute of limitations(1)Civil monetary penalties(A)In generalAn action or proceeding brought or instituted by the Commission under any provision of the securities laws for a civil monetary penalty may be brought not later than 10 years after the alleged violation.(B)ExclusionThe period of limitations in subparagraph (A) does not run during any time when an alleged violator is absent from the United States or has no reasonably ascertainable place of abode or work within the United States.(2)DefinitionFor purposes of this subsection, the term civil monetary penalty means relief sought by the Commission under—(A)subsection (d)(3), section 10A(d), section 21A(a), section 21B(a), or subsection (b), (c)(1)(B), or (c)(2)(B) of section 32 (15 U.S.C. 78j-1(d), 78u–2(a), 78ff(b), 78ff(c)(1)(B), or 78ff(c)(2)(B));(B)section 8A(g)(2) or section 20(d)(2) of the Securities Act of 1933 (15 U.S.C. 77h-1(g)(2), 77t(d)(2));(C)section 9(d)(1) or 42(e)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(1), 80a–41(e)(1));(D)section 203(i)(1) or 209(e)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(1), 80b–9(e)(1)); or(E)section 304(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7243(a))..(b)Conforming amendmentSection 21A(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1(d)) is amended by striking paragraph (5).February 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed